Title: John Quincy Adams to Charles Adams, 17 May 1795
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother.
            The Hague May 17. 1795.
          
          I have to acknowledge the receipt of your favours dated Feby 16. which Mr: Wilcox sent me from Hamburg, and of March 10th: which came in a Vessel arrived a day or two since at Amsterdam. The newspapers came with them, and proved a great entertainment to us. The Herald is a very excellent paper and I wish you by all means to continue sending it by every opportunity. But when you send them by any private conveyance, I will thank you to request the bearers not to forward them in Europe by the posts, the charges of which upon such packets are very heavy.
          Our brother has regularly sent you the Leyden Gazette by every opportunity to New York since our arrival, and is much surprized to find that you did not receive any thing from him by the Vessel, which carried my Letters.
          The fate of this Country hitherto will be seen by the accounts contained in the newspapers I say hitherto, because with respect to futurity it remains not less uncertain than it has been from the time when I came into it. The french have proclaimed, but they have not acknowledged its Independence, and it is from time alone that we

can be informed, whether it is to continue the humble friend of France, or to return to the allegiance of Britain.
          My situation has indeed been as you suspected difficult and embarassing; during the first three months it was unpleasant. But I have not been under any necessity from a dictate of duty to quarrel with any one, and though I have had many temptations, I have as yet found no inducement to discover any partiality towards either of the parties. Each of them has been in its turn, not the pilot, but the rudder of the political ship, and the persons with whom I transacted my first business, are all dismissed, expelled or imprisoned. How long it will be before the course of Revolution will again reverse the scene of political exaltation and debasement, I shall not pretend to say, but it may be observed with truth that it depends upon the policy of others, and not in the minutest particle upon any agency of their own.
          The interest and reputation of our Country assuredly has not been advanced by Whiskey rebellions, and Club Resolves, as you express it. But the injury they have caused has been more than counterbalanced by the wise policy, which has hitherto been pursued by the Government. Faction at home may bawl, disappointment may invenom, external influence may cabal and pay, and ambition may declaim, the whole to no purpose, while the administration pursue with firmness the path of neutrality, which they were the first to take, and for the example of which the only Nations of Europe, which have escaped from the general desolation are indebted to them. The consideration and respect in which the American Government is held has been equally strengthened by the manner in which they have conducted their affairs abroad, and pacified their most troublesome dissensions at home.
          Those who think or pretend to think that the language or the conduct of a bully is the property style for a public Minister to obtain redress of injuries or to settle differences, may be very proper persons to Command a Regiment or a man of war, but they must be very disingenuous or very ignorant of the most universal propensities of the human heart, as well as of the fundamental principles upon which all pacific negotiations are conducted. They must be therefore characters very improper to manage any negotiation whatever, and incompetent judges of one so complicated and delicate as that with which Mr Jay was Commissioned.
          Insolence has within these few years been exhibited more than

once by public Ministers, but it would be difficult to name an instance in which it has been useful or successful. From the Minister of a powerful natioin it provokes irritation and excites hatred, when it is not backed by formidable power, it can meet nothing but derision.
          Your bill for one thousand dollars in favour of William Rogers has not yet been presented to me, but will meet with all due honour when it comes. If you can employ the money upon safe security to so much advantage in America, I think with you that it will not be worth your while to keep any of your property here at an interest of five per cent. Unfortunately, owing to various circumstances, but particularly to the interruption of external communication, and the total stagnation of all Commerce, the obligations, which are to supply the fund for the payment of your Bill are at this time uncommonly low in price, and would sell at a loss of eight or ten per cent; when the interest shall be off, which will be on the first of next month, they will no doubt be yet lower, I shall keep your’s however until the time of payment for your Bill shall come, and shall endeavour that the loss upon their disposition may be as little for you as possible. If you conclude to draw the remainder of your property here to America, you can draw on me another Bill for one thousand Dollars. If from the price of the obligations at the time when the respective bills shall become payable the two draughts should excede the value in my hands belonging to you, I shall request you to pay the difference to some body in America; if on the other hand there should be a balance yet remaining in my hands, beyond the two thousand Dollars, (which would be the case, if the obligations should rise to par, but which is not at all probable) I will still keep it, remaining accountable to you for it.
          At present the men of property are discouraged from every species of speculation; many of them actually suffer for want of current cash, and have not the means of sporting with superfluous wealth. It is to be observed that the usual payments from great Britain, from the Emperor, from Russia, from the Dutch East India Company, from France from Poland and from the Province of Holland, upon public Loans are all suspended; Commerce is at a stand and numbers of rich individuals are obliged to sell their securities to provide even for their daily expences.
          As you say that money may be disposed of to so great advantage in New York, I submit the following proposal to your consideration; if you think proper to accept it, on my part it shall be fulfilled.
          
          Draw Bills on me to the amount of two thousand dollars, place the money upon safe security to the best advantage you can; you will receive the interest that will accrue from it, and which must be punctually, and at least annually paid, and remit it from me to Dr Welsh at Boston. I leave the employment to your own discretion, requring only that the security shall be unexceptionable, and that the interest shall neat me not less than six per cent on the whole sum, for the management of the business you shall take five per cent upon the Capital, and five percent upon the annual payment of the interest by you to Dr. Welsh. You will keep the securities upon which the principal will rest, subject to my order and disposal, and I should prefer, other things being equal, that it be so placed as to be able at any time to realize the property in specie, in case I should have occasion for it. If you think it worth your while to take this matter in your hands, and your arrangements prove satisfactory, I may perhaps charge you with a further Commission of the same kind. You may draw for the sum as soon as you please after the receipt of this letter. As I place an entire confidence in your integrity and prudence, as well as in your fraternal affection, I presume you will have no occasion to make use of my name in the employment of the money. That however shall be as you think proper.
          In the beginning of this letter I told you that France had proclaimed but not acknowledged the future Independence of this Country. I can now inform you that a treaty for this last purpose was signed this morning, and will probably very soon be published. It contracts an Alliance between the two Republic’s, defensive during the remainder of the present war; offensive and defensive from the period of its termination. This event is of the highest importance to the interests of this Country, and of no inconsiderable consequence to the rest of Europe. It is perhaps connected with a more extensive system, which will unfold itself in the course of the present Season.
          I am your affectionate Brother.
        